DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 12/23/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species 2-4 is withdrawn.  Claims 5-17, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Tracy Crump on 22 October 2021.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1. A weapon foregrip adapted to mount to a weapon having a handguard covering the weapon barrel; the weapon foregrip comprising: 
a grip base mountable to the handguard; and 
a grip attachment interchangeably mounted to the grip base, 
the grip base and the grip attachment being adapted and configured such that, when operating the weapon, a person's palm can extend adjacent a side of the handguard with the grip base therebetween and the person's fingers can extend across and below the bottom of the handguard with the grip attachment therebetween, 
the grip base includes a grip body and an integral switch platform, the switch platform adapted to carry an electronic pressure switch beyond the 
the grip body has a bottom interface surface, the grip attachment having a top interface surface adapted to detachably engage the bottom interface surface of the grip body to secure the grip attachment to the grip base, 
the grip attachment also having a bottom grip face angled with respect to the switch platform top interface surface and contoured to receive the fingers of the user's support hand.

Claims 11 and 12 are duplicated in the original claim set. Duplicate claims 11 and 12 and claims 13-18 are renumbered and amended to read as follows:
13. The weapon foregrip of Claim 6 wherein the electronic head has a front face and a side thereof.
14. The weapon foregrip of claim [[11]] 13 wherein the electronic head side…
15. The weapon foregrip of claim [[11]] 13 wherein the select electronic systems include…
16. The weapon foregrip of claim [[11]] 13 wherein the select electronic systems include a target…
17. The weapon foregrip of claim [[11]] 13 wherein the select electronic systems includes a power source…
18. The weapon foregrip of claim 9 wherein the electronic head side includes external…
19. The weapon foregrip of claim [[11]] 13 wherein the electronic head includes a monitor screen…
20. The weapon foregrip of claim 1 and a second grip…

Reasons for Allowance
Claims 1-20 as renumbered above are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a weapon foregrip adapted to be mounted to a weapon with a handguard, the foregrip having a grip base mountable to the handguard, a grip attachment interchangeably mounted to the grip base, the grip base and grip attachment being adapted and configured such that when operating the weapon, a person’s palm can extend adjacent handguard and the persons fingers can extend across and below the bottom of the handguard with the grip attachment therebetween, the grip base including a grip body and an integral switch platform, the platform configured and adapted to carry an electronic pressure switch configured to actuate an electrical rifle accessory, the platform specifically extends forward longitudinally beyond the muzzle end of the grip body, where, when operating the rifle and holding the handguard, the pressure switch can be actuated via a person’s thumb while the person’s palm remains adjacent the handguard, the grip by has a bottom interface surface, the grip attachment having a top surface adapted to detachably engage the bottom surface of the grip body to secure the grip 
While a lot of similar prior art references exist, it is the Examiner’s position that the claims as presented and amended above would not be reasonably taught or obvious absent impermissible hindsight.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641